Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
Applicant’s proposed amendment to claim 1 raises new issues not previously presented and as such, require(s) further search and consideration beyond the time allotted under the AFCP 2.0 program. Applicant has amended claim 1 to delete metals which are taught or rendered obvious by the prior art and as such, the deletion of the metal(s) narrows the scope of the claim and require(s) further consideration by the examiner. Therefore, the amendment is not being entered.
However, to the extent that the remark(s) have been considered in light of the prior art, the examiner does note that it appears the prior art may still be applied. While the prior art (claims 3 and 28) specifically identify specific metals as the source metal for the metal nano-crystal, the metals in claims 3 and 28 are noted by the prior art reference as preferable embodiments (see paragraph 0035). The reference, however does not limit it to such metals and lists (see paragraph 0054) a plurality of metals from sub-group Ib, sub-group IIb and so forth from the periodic table. The paragraph continues by stating that the metals may be chosen such that they exhibit superparamagnetic behavior and may include metals such as Zinc, Cadmium, Magnesium, Calcium, etc. Such metals are included in applicant’s listing. Thus, the prior art of Lee, et al. may still be considered pertinent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Miller whose telephone number is (571)272-1534. The examiner can normally be reached Mon-Fri ~9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783